Hosmer, Ch. J.
It is admitted, that Frederick, one of the defendants, committed the trespass alleged; and the enqui*269ry is, whether Glover, the other defendant, aided or abetted him, in the commission of the injury. It was proved, by the plaintiff, that at 12 o’clock at night, about the time when the trespass was committed, Frederick and Glover were seen together, near the place where the assault was made; and had been seen there, several times, during the night and evening preceding. From this an inference of their joint combination to commit the trespass, was attempted to be deduced; and to repel this inference, Glover offered to prove, that one Prindle, near whose house the plaintiff was assaulted, had committed certain offences, and had fled from process; and that he and others were out, at the time before mentioned, for the purpose of arresting him. This testimony the court rejected.
The appearance of Glover with Frederick, the negro, as a companion, and at an unusual hour of the night, had a tendency to implicate him, in that unlawful act committed. But the transaction would be explained, so soon as it should be proved, that an effort to bring a criminal to justice, had been the cause of these appearances. This would dissolve all the mystery attending the conduct of Glover, and exhibit a good reason, for his being the associate of Frederick, and roaming with him about the street, in the night season. The testimony offered by Glover was undoubtedly relevant, and should have been admitted. The mind of the judge appears to have been drawn from the real point, by the agitation of a question at the bar, respecting the right of Glover to arrest the criminal, which had no relation to the matter in controversy.
The other Judges were of the same opinion.
New trial to be granted.